 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:15-cr-00300-DAD-BAM
12                       Plaintiff,
13                v.                                   ORDER DISMISSING DEFENDANT’S
                                                       EMERGENCY MOTION FOR SENTENCE
14     VICTOR VALENCIA,                                REDUCTION
15                       Defendants.                    (Doc. No. 164)
16

17

18          On September 25, 2017, defendant Valencia was sentenced to 70 months in the custody of

19   the Bureau of Prisons following his plea of guilty to conspiracy to distribute methamphetamine

20   and heroin in violation of 21 U.S.C. §§ 846 and 841(a)(1) as alleged in a Superseding

21   Information. On May 20, 2019 defendant Victor Valencia, proceeding pro se, filed with this

22   court an “Emergency Motion For Sentence Reduction based upon his good behavior while

23   imprisoned, his rehabilitative efforts and accomplishments since being sentenced and his

24   mother’s serious medical condition. (Doc. No. 164.) Because the court lacks jurisdiction to grant

25   defendant the requested relief his motion will be denied.

26          The court acknowledges defendant Valencia’s efforts and accomplishments since his

27   incarceration as reflected in the various attachments to his motion. However, ordinarily a district

28   court “may not modify a term of imprisonment once it has been imposed.” United States v.
                                                       1
 1   Mercado-Moreno, 869 F. 3d 942, 948 (9th Cir. 2017) (citing 18 U.S.C. § 3582(c)). One

 2   exception, in addition to those addressed in §3582(c) itself, to this general rule is when relief is

 3   authorized by Rule 35 of the Federal Rules of Criminal Procedure. That rule sets forth two

 4   circumstances in which a district court may modify a sentence. Under Rule 35(a) a court may

 5   correct a sentence within 14 days of sentencing for an arithmetical, technical, or other clear error.

 6   Pursuant to Rule 35(b) a district court may reduce a sentence based upon a defendant’s substantial

 7   assistance in the government’s investigation or prosecution of another. However, these

 8   exceptions are inapplicable to defendant Valencia’s pending motion. This court simply lacks the

 9   authority to modify or reduce his sentence due to post-sentencing rehabilitation or family

10   circumstances.

11           For the reasons stated above, defendant’s Emergency Motion For Sentence Reduction

12   (Doc. No. 164) is denied.

13
     IT IS SO ORDERED.
14

15      Dated:     May 26, 2019
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
